Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0266 Tri-Continental Corporation (Exact name of Registrant as specified in charter) 100 Park Avenue New York, New York 10017 (Address of principal executive offices) (Zip code) Lawrence P. Vogel 100 Park Avenue New York, New York 10017 (Name and address of agent for service) Registrants telephone number, including area code: (212) 850-1864 Date of fiscal year end: 12/31 Date of reporting period: 9/30/07 FORM N-Q ITEM 1. SCHEDULE OF INVESTMENTS. Tri-Continental Corporation Portfolio of Investments (unaudited) September 30, 2007 Shares, Warrants, Shares Subject to Call, Partnership Interest or Principal Amount Value COMMON STOCKS AND WARRANTS 89.8% AEROSPACE AND DEFENSE 2.4% Boeing Company (The) shs. $ Honeywell International Inc. AIR FREIGHT AND LOGISTICS 1.0% TNT N.V. (ADR) UTI Worldwide Inc. AIRLINES 0.5% Delta Air Lines, Inc.* AUTO COMPONENTS 1.0% Goodyear Tire & Rubber Company (The)* AUTOMOBILES 0.9% General Motors Corporation BIOTECHNOLOGY 2.8% Amgen Inc.* Cephalon, Inc.* Genentech, Inc.* Pharmion Corporation* CAPITAL MARKETS 3.9% Fortress Investment Group LLC (Class A) Goldman Sachs Group, Inc. (The) Merrill Lynch & Co. Inc. Morgan Stanley CHEMICALS 0.5% E. I. Du Pont de Nemours and Company COMMERCIAL BANKS 1.7% Wachovia Corporation COMMERCIAL SERVICES AND SUPPLIES 1.0% Avery Dennison Corporation 244,500 . Waste Management Inc. COMMUNICATIONS EQUIPMENT 5.3% Alcatel-Lucent (ADR) Alcatel-Lucent (exercise price of $14.088, expiring 12/10/2007)* wts. Cisco Systems, Inc.* shs. Comverse Technology, Inc.* QUALCOMM Incorporated COMPUTERS AND PERIPHERALS 4.6% Apple Inc.* Hewlett-Packard Company Network Appliance, Inc.* SanDisk Corporation* Seagate Technology CONSUMER FINANCE 1.6% Capital One Financial Corporation Discover Financial Services LLC CONTAINERS AND PACKAGING 2.1% Smurfit-Stone Container Company* DIVERSIFIED FINANCIAL SERVICES 6.3% Bank of America Corporation CIT Group Inc. Citigroup Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES 1.6% Qwest Communications International Inc.* Time Warner Telecom, Inc. (Class A)* ENERGY EQUIPMENT AND SERVICES 1.4% Halliburton Company FOOD AND STAPLES RETAILING 3.1% CVS/Caremark Corporation Rite Aid Corporation* Wal-Mart Stores, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES 2.2% C.R. Bard, Inc. Boston Scientific Corporation* Gen-Probe Incorporated* HEALTH CARE PROVIDERS AND SERVICES 0.7% Quest Diagnostics Inc. HOTELS, RESTAURANTS AND LEISURE 2.2% Las Vegas Sands Corp.* Starbucks Corporation* INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS 0.8% AES Corporation (The)* Mirant Corporation* INDUSTRIAL CONGLOMERATES 3.4% 3M Company General Electric Company INSURANCE 1.9% American International Group, Inc. Hartford Financial Services Group, Inc. INTERNET SOFTWARE AND SERVICES 4.2% Google Inc. (Class A)* SAVVIS, Inc.* Yahoo!, Inc.* IT SERVICES 0.3% Cognizant Technology Solutions Corporation* LIFE SCIENCES TOOLS AND SERVICES 0.2% Applera Corporation MACHINERY 0.9% Joy Global Inc. MEDIA 2.7% Gemstar-TV Guide International, Inc.* Time Warner Inc. METALS AND MINING 2.1% Alcoa Inc. Barrick Gold Corporation Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL 1.6% Kohls Corporation* OIL, GAS AND CONSUMABLE FUELS 7.0% Cameco Corporation Chevron Corporation ConocoPhillips El Paso Corporation Exxon Mobil Corporation Marathon Oil Corporation XTO Energy Inc. PHARMACEUTICALS 4.0% Adams Respiratory Therapeutics, Inc.* Bristol-Myers Squibb Company Johnson & Johnson Pfizer Inc. Wyeth REAL ESTATE INVESTMENT TRUSTS 0.4% SL Green Realty Corp. ROAD AND RAIL 0.2% YRC Worldwide Inc.* SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT 3.5% Advanced Micro Devices, Inc.* Broadcom Corporation (Class A)* Intel Corporation Marvell Technology Group Ltd.* Maxim Integrated Products, Inc. QIMONDA AG (ADR)* Texas Instruments Incorporated SOFTWARE 3.7% Adobe Systems Incorporated* BEA Systems, Inc.* Microsoft Corporation SPECIALTY RETAIL 2.9% OfficeMax Incorporated Urban Outfitters, Inc.* TOBACCO 2.2% Altria Group, Inc. WIRELESS TELECOMMUNICATION SERVICES 1.0% NII Holdings, Inc.* TOTAL COMMON STOCKS AND WARRANTS OPTIONS PURCHASED * 2.4% BIOTECHNOLOGY 0.1% Amgen Inc., Call expiring January 2009 at $60 CAPITAL MARKETS 0.1% Bear Stearns Companies Inc. (The), Call expiring January 2008 at $150 Lehman Brothers Holdings Inc., Call expiring January 2008 at $60 Lehman Brothers Holdings Inc., Call expiring January 2009 at $80 COMMUNICATIONS EQUIPMENT 0.5% Comverse Technology, Inc., Call expiring January 2008 at $20 JDS Uniphase Corporation, Call expiring January 2009 at $15 Motorola, Inc., Call expiring January 2009 at $20 QUALCOMM Incorporated, Call expiring January 2009 at $40 COMPUTERS AND PERIPHERALS 0.2% Seagate Technology, Call expiring January 2009 at $25 CONTAINERS AND PACKAGING 0.0% Smurfit-Stone Container Company, Call expiring January 2008 at $10 DIVERSIFIED FINANCIAL SERVICES 0.2% CIT Group Inc., Call expiring January 2008 at $35 CIT Group Inc., Call expiring January 2008 at $40 HEALTH CARE EQUIPMENT AND SUPPLIES 0.1% Boston Scientific Corporation, Call expiring January 2009 at $20 HOTELS, RESTAURANTS AND LEISURE 0.0% Starbucks Corporation, Call expiring January 2009 at $30 INTERNET SOFTWARE AND SERVICES 0.2% Yahoo!, Inc., Call expiring January 2009 at $25 Yahoo!, Inc., Call expiring January 2009 at $30 METALS AND MINING 0.1% Alcoa Inc., Call expiring January 2008 at $35 MULTILINE RETAIL 0.2% Kohls Corporation, Call expiring January 2008 at $55 Macys, Inc., Call expiring January 2008 at $30 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT 0.4% Advanced Micro Devices, Inc., Call expiring January 2008 at $15 Intel Corporation, Call expiring January 2009 at $20 Marvell Technology Group Ltd., Call expiring January 2009 at $20 Micron Technology, Inc., Call expiring January 2009 at $15 SOFTWARE 0.1% BEA Systems, Inc., Call expiring January 2008 at $10 SPECIALTY RETAIL 0.0% OfficeMax Incorporated, Call expiring January 2008 at $45 OfficeMax Incorporated, Call expiring February 2008 at $32.5 THRIFTS AND MORTGAGE FINANCE 0.0% Countrywide Financial Corporation, Call expiring January 2009 at $37.5 TOBACCO 0.2% Altria Group, Inc., Call expiring January 2008 at $85 TOTAL OPTIONS PURCHASED LIMITED PARTNERSHIP 0.1% WCAS Capital Partners II, L.P. SHORT-TERM HOLDINGS 7.2% EQUITY-LINKED NOTES 7.0% Deutsche Bank: 36.2%, 11/2/07 (a) 33.25%, 2/1/08 (b) Goldman Sachs Group (The): 40%, 2/19/08 (c) 40%, 3/19/08 (d) Lehman Brothers Inc.: 41.66%, 2/9/08 (e) 39.35%, 3/5/08 (f) 37.51%, 3/19/08 (g) Merrill Lynch & Co., Inc.: 30%, 10/3/07 (h) 30%, 10/23/07 (i) Morgan Stanley: 30%, 10/19/07 (j) 44.61%, 2/15/08 (k) 44%, 3/20/08 (l) TIME DEPOSIT 0.2% BNP Paribas, Grand Cayman, 5.15%, 10/1/2007 TOTAL SHORT-TERM HOLDINGS TOTAL INVESTMENTS 99.5% OTHER ASSETS LESS LIABILITIES 0.5% NET INVESTMENT ASSETS 100.0% $ The cost of investments for federal income tax purposes was $2,681,619,035 The tax basis gross unrealized appreciation and depreciation of portfolio securities were $209,867,849 and $157,571,779, respectively. * Non-income producing security.  At September 30, 2007, Tri-Continental Corporation owned one limited partnership investment that was purchased through a private offering and cannot be sold without prior registration under the Securities Act of 1933 or pursuant to an exemption therefrom. The investment is valued at fair value as determined in accordance with procedures approved by the Board of Directors of the Corporation. The acquisition date of the investment in the limited partnership, along with the cost and value at September 30, 2007, was as follows: Investment Acquisition Date(s) Cost Value WCAS Capital Partners II, L.P. 12/11/90 to 3/24/98 $4,292,803 $1,785,291  The security may be offered and sold only to a qualified institutional buyer under Rule 144A of the Securities Act of 1933. These notes are exchangeable at maturity, based on the terms of the respective notes, for shares of common stock of a company or cash at a maturity value which is generally determined as follows: The principal amount of the notes plus or minus the lesser of A) the lowest return of the companies respective stock prices determined at maturity from the date of purchase of the notes, or B) the percent limit indicated below in parentheses: (a) Herbalife Ltd., JetBlue Airways Corporation and Qwest Communications International Inc. (+10
